Citation Nr: 0101629	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-11 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to restoration of a 20 percent evaluation for 
residuals of a fracture of the right tibial plateau, assigned 
a 10 percent evaluation since January 1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1996 to 
December 1996.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
decreased the rating for residuals of a fracture of the right 
tibial plateau from 20 percent to 10 percent from January 
1999.  


FINDINGS OF FACT

1.  The veteran has normal range of motion, and he moves 
normally except for a slight limp on the right side while 
walking.  

2.  The evidence shows only slight medial instability of the 
right knee and no malunion impairment of the tibia and 
fibula, crepitus, swelling, or effusion.  


CONCLUSION OF LAW

The criteria for restoration of a 20 percent evaluation for 
residuals of a fracture of the right tibial plateau, assigned 
a 10 percent evaluation from January 1999, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5260, 5261, 5262, and 5263 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of facts pertinent to his claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The RO obtained the available post-service medical 
records from the identified health care providers.  The 
veteran received a VA examination, filed lay statements with 
the RO, and provided sworn testimony at a regional office 
hearing.  

The case will be decided as though the request for a travel 
board hearing had been withdrawn.  In September 2000, the RO 
mailed a timely notice of the November 2000 hearing to the 
veteran at his last known address, with a copy to his 
representative, the Disabled American Veterans.  38 C.F.R. 
§ 19.76 (2000).  The notice was not returned in the mail.  
The veteran failed to appear at the November 2000 hearing.  
The veteran and his representative did not request or file a 
motion for a new hearing, and they did not explain why he 
failed to appear.  Therefore, the Board will adjudicate the 
claim based on the current evidence of record as though the 
request for hearing had been withdrawn.  38 C.F.R. 
§ 20.704(d) (2000).  The VA has fulfilled its duty to assist 
the veteran.  

For the veteran to prevail in a claim for restoration of a 
higher rating, the evidence must show that his service-
connected disability has caused greater impairment in earning 
capacity in civil occupations.  See 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R., Part 4 (2000).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2 (2000).  

Service connection for a fracture of the right tibia was 
granted by rating action of March 1997; a 20 percent 
evaluation was assigned, effective from December 1996.  By 
rating action of July 1998, the issue of proposed reduction 
in the evaluation assigned for the veteran's right tibial 
plateau fracture was deferred.  The evaluation was decreased 
from 20 percent to 10 percent by rating action of September 
1998, effective from January 1, 1999.  The veteran has 
disagreed with this action.  The Board will determine whether 
restoration of a 20 percent rating is warranted under the 
criteria of Diagnostic Codes 5257, 5260, 5261, 5262, 5263, 
5003, and 5010,  in that order.  

A rating higher than 10 percent is not warranted under the 
criteria of Diagnostic Code 5257 since January 1999.  
Recurrent subluxation or lateral instability of the knee is 
entitled to a rating of 10 percent for slight impairment, 20 
percent for moderate impairment, and 30 percent for severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Although the veteran testified in April 1999 that his knee 
had given out on him four weeks earlier, a May 1998 VA x-ray 
revealed probable varus deformity of the right knee, which a 
May 1998 VA examiner characterized as only slight medial 
instability.  Restoration of a 20 percent rating is not 
warranted under Diagnostic Code 5257 since January 1999.  

A rating higher than 10 percent is not warranted under the 
criteria of Diagnostic Codes 5260 and 5261 since January 
1999.  Limitation of the flexion of the leg to 45 degrees is 
entitled to a 10 percent rating, flexion limited to 30 
degrees to a 20 percent evaluation § 4.71a, Diagnostic Code 
5260.  Limitation of the extension of the leg to 10 degrees 
is entitled to a 10 percent rating, extension to 15 degrees 
to a 20 percent rating, extension to 20 degrees to a 30 
percent rating, extension to 30 degrees to a 40 percent 
rating, and extension to 45 degrees to a 50 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  At the May 1998 VA 
examination, the veteran could bend his right knee to 150 
degrees and straighten his leg to the horizontal.  He was 
able to bend his right knee well past the 30 degrees 
limitation required for a 20 percent rating under Diagnostic 
Code 5260 and to straighten his leg well past the 15 degrees 
limitation required for a 20 percent rating under Diagnostic 
Code 5261.  A 10 percent evaluation is more than generous 
because the veteran bends his right knee well past the 60 
degrees limitation and straightens his leg past the 5 degrees 
limitation required for a noncompensable rating.  

Where evaluation is based on limitation of motion, as under 
Diagnostic Codes 5260 and 5261, the question of whether 
functional loss and pain are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2000); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Regulations contemplate 
inquiry into whether there is crepitation, less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination and impaired ability to execute skilled 
movement smoothly, pain on movement, and swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  In this 
case, the veteran's functional loss and pain support a rating 
no higher than 10 percent since January 1999.  In October 
1998, there was no crepitus, and the veteran demonstrated a 
normal range of motion.  The veteran was able to walk on his 
heels and toes, and with little difficulty, he picked a pen 
up from the floor.  At the May 1998 VA examination, the 
veteran was able to walk with a slight limp on the right, 
remove his shoes and pants, and move normally in and out of 
the examining room chair and on and off the examining room 
table, although he did so quite slowly.  There was no 
effusion, swelling, or crepitus, and range of motion was 0-
150 degrees.  Although the veteran demonstrated a painful 
response to valgus stress testing of the left knee, the issue 
of left knee disability is not before the Board.  In any 
event, the May 1998 VA examiner opined that secondary gain 
might have influenced a painful demeanor.  Restoration of a 
20 percent rating is not warranted under Diagnostic Codes 
5260 and 5261 since January 1999.  

A rating higher than 10 percent is not warranted under the 
criteria of Diagnostic Code 5262 since January 1999.  
Malunion impairment of the tibia and fibula with slight knee 
or ankle disability is entitled to a 10 percent evaluation.  
Malunion impairment of the tibia and fibula with moderate 
knee or ankle disability is entitled to a 20 percent 
evaluation.  Malunion impairment of the tibia and fibula with 
marked knee or ankle disability is entitled to a 30 percent 
evaluation.  Nonunion impairment of the tibia and fibula with 
loss of motion requiring a brace is entitled to a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  The 
medical evidence does not show malunion impairment of the 
tibia and fibula and at least moderate knee or ankle 
disability.  Although there was probable varus deformity, the 
bony structure of the right knee was otherwise normal in May 
1998, and the May 1998 VA examiner opined that the veteran's 
medial instability was only slight.  In October 1998, the 
veteran was able to walk on his heels and toes, and he had 
normal range of motion in May 1998 and October 1998, with no 
effusion, crepitus, or swelling.  Therefore, restoration of a 
20 percent rating is not warranted under Diagnostic Code 5262 
since January 1999.  

A 10 percent rating is the maximum available (for genu 
recurvatum with weakness and insecurity) under Diagnostic 
Code 5263.  Thus, restoration of a 20 percent rating is not 
available under Diagnostic Code 5263 since January 1999.  

Although the October 1998 diagnosis was degenerative joint 
disease, a rating higher than 10 percent is not warranted 
under the criteria of Diagnostic Codes 5003 and 5010 since 
January 1999.  Arthritis due to trauma, substantiated by x-
ray findings, is evaluated under the criteria of Diagnostic 
Code 5010, which states:  Rate as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis (hypertrophic or osteoarthritis) is evaluated under 
the criteria of Diagnostic Code 5003.  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200, etc.).  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2000).  

General Counsel for VA, in an opinion dated July 1, 1997, 
(VAOPGCPREC 23-97), held that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Code 5003, which provides for the presence of 
arthritis, and Diagnostic Code 5257 which provides for 
instability.  General Counsel stated that when a knee 
disorder is already rated under Diagnostic Code 5257 based 
upon instability of the knee, the veteran may also be 
entitled to a separate rating for arthritis if the veteran 
has limitation of motion which at least meets the criteria 
for a zero-percent rating under Diagnostic Code 5260 (flexion 
limited to 60 degrees or less) or Diagnostic Code 5261 
(extension limited to 5 degrees or more).  If the veteran 
does not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.  General 
Counsel in VAOGCPREC 9-98 held that a separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59.  See also Degmetich v. Brown, 
104 F. 3d 1328, 1331 (Fed. Cir. 1997).  Where additional 
disability is shown, a veteran rated under 5257 can also be 
compensated under 5003 and vice versa.  In this case, 
however, limitation of motion is not compensable since 
January 1999.  In May 1998 and October 1998, the veteran 
flexed his leg well past the 60 degrees limitation and 
straightened his leg well past the 5 degrees limitation 
required for noncompensable evaluations under Diagnostic 
Codes 5260 and 5261, respectively.  Nor does the veteran's 
functional loss and pain warrant assignment of a higher 
rating for limitation of motion.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2000); DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Therefore, restoration of a 20 percent rating is not 
warranted under the criteria of Diagnostic Codes 5003 and 
5010 since January 1999.  

Restoration of a 20 percent rating is not warranted under the 
criteria of Diagnostic Codes 5257, 5260, 5261, 5262, 5263, 
5003, and 5010, since January 1999.  The evidence is not so 
evenly balanced that there is doubt as to any material issue 
with respect to the increased ratings claims.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§ 5107).  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which denied restoration of a 
20 percent rating under only the criteria of Diagnostic Code 
5262, the veteran has not been prejudiced by the decision.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Extraschedular considerations do not apply in this case 
because exceptional circumstances have not been claimed or 
demonstrated.  Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2000).  The record does not show 
marked interference with employment or repeated 
hospitalizations due to residuals of the fracture of the 
right tibial plateau.  The evidence does not show that the 
veteran's right tibial disability precludes him from working 
in sedentary occupations.  


ORDER

Entitlement to restoration of a 20 percent evaluation for 
residuals of a fracture of the right tibial plateau, 
evaluated at 10 percent disabling since January 1999, is 
denied.  


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

